Citation Nr: 0726207	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-42 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for immunoglobulin A (IgA) 
nephropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for nephropathy 
(claimed as IgA nephropathy).  The veteran participated in an 
informal Decision Review Officer conference in February 2005.  
In October 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

The competent medical evidence of record relates the 
veteran's current diagnosis of IgA nephropathy to service.


CONCLUSION OF LAW

IgA nephropathy was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107, (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A§§ 1110, 1131.  "Service connection" basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a current diagnosis of IgA 
nephropathy.  A VA urinalysis in September 1978 showed trace 
blood and trace protein.  An undated 1978 VA medical record 
notes that the veteran was 25-years old and had serum 
creatinine of 1.6 with a diagnosis of probable Berger's IgA 
nephropathy.  A July 1979 private VA medical certificate and 
history notes a questionable diagnosis of Berger's 
nephropathy.  In September 1980, a VA record shows that 
results of a renal biopsy were highly suggestive of IgA-
Immunoglobulin G (IgG) disease.  VA and private medical 
records dated from 1980 to 1984, 1993 to 1994, and 2001 to 
2005 show continued diagnosis and treatment for IgA.

The next issue is whether there is evidence of any in-service 
incurrence of IgA nephropathy.  The service medical records 
are negative for any findings of kidney disease but show a 
diagnosis of upper respiratory infection in September 1972 
and December 1975.  The veteran also testified that he 
noticed "black urine" in service.  The veteran is competent 
to testify as to that which he can perceive or observe and 
there is no reason shown to doubt his credibility.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While there 
is no direct evidence of in-service incurrence of IgA 
nephropathy, the in-service findings and the veteran's 
complaints are enough to establish some possible early 
symptomatology.

As the record shows a current diagnosis of IgA nephropathy 
and in-service symptomatology that could be related, the 
determinative issue is whether there is, in fact, a 
relationship between the two.

In June 2007, a VA physician, in response to the Board's 
request for a VHA expert medical opinion, noted the findings 
of upper respiratory infection in the service medical records 
and the veteran's contentions that he had dark urine in 
service.  The physician also noted that the post-service 
findings starting in 1978.  The physician indicated that the 
diagnosis of IgA clearly was post-service and that the 
diagnosis of microscopic hematuria in 1978 did not imply 
onset of the disease per se.  The physician noted that IgA is 
a disease of uncertain duration, but that this did not 
preclude onset of disease during service.  The physician 
indicated that in reviewing the service medical records, the 
veteran had several upper respiratory infections that could 
not be ignored as potential triggers.  The physician 
submitted a study, which noted that upper respiratory 
infections are among the triggers of IgA nephropathy.  In 
addition, the physician noted that while not sufficient 
evidence by itself, the veteran denied familial manifestation 
of IgA nephropathy and that likewise there were no documents 
of upper respiratory infection syndrome more proximate to the 
1978 diagnosis.  In sum, the physician found that while it 
was hard to directly prove causation of IgA from in-service 
upper respiratory syndromes, the timing of diagnosis and lack 
of other competing explanations did not necessarily disprove 
said association.  Therefore, it was the physician's opinion 
that it was at least as likely as not that the veteran's IgA 
nephropathy had its onset in service or was otherwise related 
to the upper respiratory syndromes acquired in service.

As the record shows a current diagnosis of IgA nephropathy 
dating back to within three years after service, in-service 
findings of upper respiratory infection and complaints of 
dark urine, and a competent medical opinion showing a 
relationship between the current diagnosis and in-service 
symptomatology, the favorable evidence in this case outweighs 
any unfavorable evidence.  For this reason, all doubt is 
resolved in the veteran's favor; and service connection for 
IgA nephropathy is warranted.

The veteran's service connection claim for IgA nephropathy 
has been considered with respect to VA's duty to assist and 
notify.  Given the favorable outcome noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  


ORDER

Entitlement to service connection for IgA nephropathy is 
granted.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


